United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bethpage, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-311
Issued: April 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2012 filed a timely appeal from a June 14, 2012 merit decision and an
October 4, 2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a lower back injury in the performance of
duty on April 13, 2012; and (2) whether OWCP properly refused to reopen appellant’s case for
reconsideration of her claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 17, 2012 appellant, a 36-year-old mail handler, filed a claim for benefits,
alleging that she sustained a mid and lower back strain while throwing sacks of mail on
April 13, 2012.
By letter to appellant dated May 1, 2012, OWCP advised that it required additional
factual and medical evidence to determine whether she was eligible for compensation benefits.
It asked her to submit a comprehensive medical report from her treating physician describing her
symptoms and a medical opinion explaining the cause of any diagnosed condition.
In a report dated May 2, 2012, Dr. Laurence D. Haber, Board-certified in family practice,
stated that appellant had complaints of continuous low back pain which began on April 11, 2012.
Appellant rated her pain at a level of 10 on a scale of 1 to 10; the pain radiated into her posterior
thigh. Dr. Haber advised that her symptoms were precipitated by lifting and by her work duties.
He stated that appellant had no significant history of low back pain and radicular pain and that
her examination was unremarkable. Dr. Haber diagnosed lumbosacral radiculopathy and
thoracic sprain. He recommended that appellant undergo a magnetic resonance imaging scan.
Dr. Haber submitted several form reports in 2011 and 2012, in which he described the
history of injury and checked a box indicating that appellant’s condition was caused by
employment activities.
By decision dated June 14, 2012, OWCP denied appellant’s claim, finding that she failed
to submit sufficient medical evidence in support of her claim that she sustained a back injury in
the performance of duty on April 13, 2012.
In a reports dated June 4 and 21, 2012, Dr. Haber essentially reiterated his previous
findings and conclusions. He stated that, given the fact that appellant felt pain while
lifting/throwing mail sacks, her symptoms were apparently caused by this activity. Dr. Haber
diagnosed thoracic sprain and lumbosacral neuritis.
On June 29, 2012 appellant requested reconsideration.
In a July 18, 2012 report, Dr. Haber again restated his previous findings and conclusions.
He reiterated that appellant was experiencing low back and leg pain, which began on
April 11, 2012.
By decision dated October 4, 2012, OWCP denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require OWCP to review its prior decision.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.5 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS -- ISSUE 1
It is uncontested that appellant experienced back pain while throwing mail sacks on
April 13, 2012. The question of whether an employment incident caused a personal injury can
only be established by probative medical evidence.9 Appellant has not submitted rationalized,
probative medical evidence to establish that the April 13, 2012 employment incident caused the
claimed injury.
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. §10.5(e).

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

9

Carlone, supra note 5.

3

Appellant submitted reports from Dr. Haber, who advised that she had been off work
since April 11, 2012 due to low back and leg pain and diagnosed thoracic sprain, lumbosacral
radiculopathy and lumbosacral neuritis. Dr. Haber noted that she was in constant pain, which
was radiating down her left thigh. He also noted numbness in appellant’s right foot. Dr. Haber,
however, did not provide a probative, rationalized opinion regarding whether the April 13, 2012
work incident caused a personal injury.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.10 Appellant did not provide a report from a physician which
presented a diagnosis of her condition and sufficiently address how this condition was causally
related to the April 13, 2012 work incident. The medical reports from Dr. Haber did not explain
how medically she would have sustained a back injury while throwing mail sacks on April 13,
2012; in fact, he repeatedly stated that her work-related back pain began on April 11, 2012,
which casts doubt on whether he had an accurate history of her alleged work injury. The form
reports from him which indicate causal relationship with a checkmark offer no medical
explanation of their opinions.11 Thus Dr. Haber’s opinion regarding causal relationship is of
limited probative value in that he did not provide adequate medical rationale in support of the
conclusions.12 He did not adequately describe appellant’s accident or how the accident would
have been competent to cause the claimed condition. There is, therefore, no rationalized
evidence in the record that her low back injury was work related. Therefore, appellant failed to
provide a medical report from a physician that explains how the work incident of April 13, 2012
caused or contributed to the claimed lower back injury.
OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Appellant did not provide a medical opinion which describes or
explains the medical process through which the April 13, 2012 work accident would have caused
the claimed injury. Accordingly, she did not establish that she sustained a lower back injury in
the performance of duty. OWCP properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by OWCP; or by submitting
10

See Anna C. Leanza, 48 ECAB 115 (1996).

11

See Calvin E. King, 51 ECAB 394, 400 (2000) (numerous form reports from a physician who checked a “yes”
box indicating a causal relationship between appellant’s spinal stenosis and his employment had little probative
value absent supporting rationale and were insufficient to establish causation).
12

William C. Thomas, 45 ECAB 591 (1994).

4

relevant and pertinent evidence not previously considered by OWCP.13 Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.14
ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; nor has she advanced a relevant legal argument not previously
considered by OWCP. The evidence she submitted is not pertinent to the issue on appeal. The
Board has held that the submission of evidence which does not address the particular issue
involved in the case does not constitute a basis for reopening the claim.15 Appellant submitted
the July 18, 2012 report from Dr. Haber, which reiterated his previously stated findings and
conclusions.
This evidence is, therefore, cumulative and duplicative.16
Appellant’s
reconsideration request failed to show that OWCP erroneously applied or interpreted a point of
law nor did it advance a point of law or fact not previously considered by OWCP, who did not
abuse its discretion in refusing to reopen her claim for a review on the merits.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a back injury in
the performance of duty on April 13, 2012. The Board finds that OWCP properly refused to
reopen her case for reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).

13

20 C.F.R. § 10.606(b). See generally 5 U.S.C. § 8128(a).

14

Howard A. Williams, 45 ECAB 853 (1994).

15

See David J. McDonald, 50 ECAB 185 (1998).

16

See Patricia G. Aiken, 57 ECAB 441 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the October 4 and June 14, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 23, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

